Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Yun (US PG Pub No. 2009/0272363) teaches 
A method of controlling operation of an internal combustion engine having a plurality of working chambers, the method comprising: 
operating the internal combustion engine in a skip fire operational mode wherein one or more working cycles of the plurality of working chambers are either selectively fired or skipped; 
during some fired working cycles, using a lean air-fuel mixture and selectively operating the associated working chambers in one of a Homogeneous Charge Compression Ignition (HCCI) mode, a Gasoline Direct Compression Ignition (GDCI) mode, a Spark Assisted Compression Ignition Mode (SACI) mode, or a Dynamic Charge Compression Ignition (DCCI) mode; and 
however the prior art of record fails to show or adequately teach
during other fired working cycles, selectively firing the associated working chambers using a stoichiometric air-fuel mixture, and 
wherein the lean air-fuel mixture firings and the stoichiometric firings are intermixed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747